Citation Nr: 0839677	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  04-11 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to March 
1945.  He died in October 1986.  The appellant is the 
veteran's surviving spouse.

This matter is before the Department of Veterans Affairs (VA) 
Board of Veterans' Appeals (Board) on appeal of a July 2002 
rating decision of the Regional Office (RO) in St. 
Petersburg, Florida.

In November 2006, the Board remanded the case for additional 
development.  As the requested development has been completed 
to the extent possible, no further action is necessary to 
comply with the Board's remand directives.  Stegall v. West, 
11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. In a rating decision in December 1986, the RO denied the 
appellant's claim of service connection for the cause of the 
veteran's death; after the appellant was notified of the 
adverse determination and of her procedural and appellate 
rights, she did not perfect an appeal of the adverse 
determination.

2.  The additional evidence presented since the rating 
decision by the RO in December 1986 does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The rating decision in December 1986 by the RO, denying 
the claim of service connection for the cause of the 
veteran's death, became final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2008); 38 C.F.R. § 20.1103 (2008).

2. The additional evidence received since the rating decision 
in December 1986 by the RO is not new and material, and the 
claim of service connection for the cause of the veteran's 
death is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 2002 & Supp. 2008); 38 C.F.R. §3.156 (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In a claim for dependency and indemnity compensation, 
including a claim of service connection for the cause of the 
veteran's death, notice under 38 U.S.C.A. § 5103(a) must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his death, (2) 
an explanation of the evidence 


and information required to substantiate the claim based on a 
previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate the claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The RO provided post-adjudication VCAA notice by letters, 
dated in June 2004, and in January 2007.  The appellant was 
notified that she had to submit new and material evidence to 
reopen the claim of service connection for the cause of the 
veteran's death, that is, evidence that was not cumulative or 
redundant of evidence previously considered in deciding the 
claim, and evidence that pertained to the reason the claim 
was previously denied, that is, the lack of evidence that the 
fatal condition was related to service and to a service-
connected disability. 

The notice also included the type of evidence needed to 
substantiate the underlying claim of service connection for 
the cause of death, namely, evidence that a service-connected 
disability caused or contributed to the cause of the 
veteran's death.



The appellant was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that she could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
her authorization VA would obtain any such records on her 
behalf.  The notice included the provisions for the effective 
date of the claim and for the degree of disability 
assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice of the elements of the claim); and of 
Hupp v. Nicholson, 21 Vet. App. 342 (2007) (except for a 
statement of the conditions for which the veteran was 
service-connected at the time of his death).

As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The procedural 
defect was cured as after the RO provided substantial 
content-complying VCAA notice, the claim was readjudicated as 
evidenced by the supplemental statement of the case, dated in 
July 2008.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.).

As a statement of the conditions for which the veteran was 
service-connected at the time of his death was omitted from 
the VCAA notice, the error in content is presumed 
prejudicial, but the presumption is rebutted by actual 
knowledge on the part of the appellant as she stated in her 
substantive appeal that the veteran's service-connected 
disabilities, residuals of a gunshot wound to the chest, were 
related to the veteran's death.  Sanders v. Nicholson, 487 
F.3d 881 (2007). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.

Under the duty to assist a VA medical examination or medical 
opinion is not authorized unless new and material evidence is 
presented, and no such evidence has been submitted.  38 
C.F.R. § 3.159(c)(4)(iii).

In May 2007 and February 2008, the RO notified the veteran 
that records of the Social Security Administration were 
unavailable, and she was asked to submit any relevant 
documents in her possession.  

As there is no indication of the existence of additional 
evidence to substantiate the claim and as there are no 
additional records to obtain, the Board concludes that no 
further assistance to the appellant in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History and Evidence Previously Considered

The veteran died in October 1986 at the age of 64.  The file 
contains 2 copies of the veteran's death certificate.  
According to the first death certificate, the cause of death 
was a stroke due to hypertension.  No other condition was 
listed as contributing to the cause of death.  The second 
death certificate also listed an industrial accident as 
contributing to the veteran's cause of death.  



At the time of the veteran's death, service connection was in 
effect for: residuals of a gunshot wound to the right chest 
and axilliary region, muscle group II, rated 40 percent; and 
an old fracture of the right 4th rib with chronic fibrous 
adhesive pleurisy, as a residual of the gun shot wound, rated 
20 percent disabling.  The combined disability rating was 50 
percent.  

In the rating decision in December 1986, the RO denied 
service connection for the cause of the veteran's death 
because neither a stroke, a heart condition, nor hypertensive 
heart disease were related to service or to the service-
connected disabilities.

After the appellant was notified of the adverse determination 
and of her procedural and appellate rights, she did not 
perfect an appeal of the adverse determination.

The evidence of record and considered by the RO at the time 
of the rating decision in December 1986 is summarized as 
follows:

The service treatment and personnel records show that in 
October 1944 the veteran was wounded in action, sustaining a 
gun shot wound to the right chest.  The service treatment 
records contained no complaint, finding, or history of heart 
disease, a cardiovascular condition, or hypertension.

On VA examination in October 1945, the cardiovascular system 
was evaluated as normal.  

Current Claim

The current claim to reopen was received in February 2002. 

Although a prior unappealed rating decision is final, the 
claim may nevertheless be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108.
	
As the appellant's current application to reopen the claim 
was received after August 2001, the regulatory definition of 
"new and material evidence" currently in effect applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In order that the additional evidence may be considered new 
and material, the evidence must relate to the basis for the 
prior denial of the claim, that is, the lack of evidence that 
the veteran's service-connected disabilities caused or 
contributed to the cause of his death or that the fatal 
stroke or hypertension were related to service.

Additional Evidence and Analysis  

The additional pertinent evidence consists of the following 
exhibits:

Statements of the appellant wherein she attributed the 
veteran's cause of death to the service-connected 
disabilities.  



Statements of the veteran's adult children and acquaintances, 
who in essence stated that the service-connected disabilities 
caused the veteran pain throughout his life and ultimately 
prevented him from being gainfully employed.  On one of these 
witness statements, the veteran's son, O.A., expressed the 
opinion that the veteran developed chronic circulatory 
disorders secondary to the service-connected disabilities.

To the extent appellant, the veteran's adult children, and 
acquaintances of the veteran relate the veteran's fatal 
disease to service or the service-connected disabilities, 
neither a stroke nor hypertension is a condition under case 
law where lay observation has been found to be competent to 
establish a diagnosis and the determination as to the 
presence of the disability therefore is medical in nature, 
that is, not capable of lay observation.  Savage v. Gober, 10 
Vet. App. 488, 498 (1997) (On the question of whether the 
veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation). 

Where as here, the determinative issues involve questions of 
a medical diagnosis, not capable of lay observation, and 
therefore medical in nature, and of medical causation, that 
is, medical evidence of an association or link between the 
cause of death and the service-connected disabilities or the 
cause of death and a disease, injury, or event in service, 
competent medical evidence is required to substantiate the 
claim.  Competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  



As lay persons, appellant, the veteran's adult children, and 
acquaintances of the veteran are not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, and on 
medical causation.  The Board therefore rejects the 
statements as new and material evidence because the evidence 
does not constitute competent evidence and does not raise a 
reasonable possibility of substantiating the claim.  Moray v. 
Brown, 5 Vet. App. 211, 214 (1995) (holding that lay 
assertions of medical causation cannot serve as a predicate 
to reopen a previously denied claim). 

For the above reasons, the claim of service connection for 
the cause of the veteran's death is not reopened.  As the 
claim is not reopened, the benefit-of-the-doubt standard of 
proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

As new and material evidence has not been presented, the 
claim of service connection for the cause of the veteran's 
death is not reopened, and the appeal is denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


